Citation Nr: 1110138	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had active military service from January 1952 to January 1955, and from May 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and September 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board denied the Veteran's claim for service connection for degenerative joint disease of the left knee in a January 2007 decision.  He thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in February 2009, the Court found that it was error for the Board not to have discussed whether a VA examination or opinion was necessary to adjudicate the Veteran's service connection claim.  The Court therefore vacated the Board's decision and remanded the issue of service connection for left knee degenerative joint disease.  

In an August 2009 decision, the Board remanded the matter to afford the Veteran a VA examination to determine whether his degenerative joint disease of the left knee was attributable to his military service.  Upon completion of that development the claim was returned to the Board and in October 2010, the Board again remanded the matter for further development.  That development having been completed in November 2010, the matter is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have degenerative joint disease of the left knee that is attributable to military service.

CONCLUSION OF LAW

The Veteran does not have degenerative joint disease of the left knee that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

Certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred in or aggravated by active military service if manifest to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that degenerative joint disease of the left knee is attributable to his active military service.  Specifically, the Veteran contends that having to kneel repeatedly while setting up mortars for firing, and because of the extra weight of the equipment he carried, he suffered undocumented damage to the left knee.  The Veteran also reported to a VA examiner that in or around 1953 he stumbled down a flight of stairs, striking the lateral aspect of his left knee on the tripod of a mortar.  Thus, the Veteran believes that service connection is warranted.

A review of the Veteran's service treatment records (STRs) shows no complaints of, or treatment for, any left knee injury.  His separation examination from both periods of active duty reported normal clinical evaluations of the lower extremities.  

A VA medical record dated in August 2003 shows that the Veteran complained of left knee pain.  A radiology report also dated in August 2003 showed osteoarthritic changes of the left knee.  A VA medical record dated in October 2003 shows that the Veteran was diagnosed with degenerative joint disease of the left knee.  

In October 2009, the Veteran was afforded a VA examination for the purpose of determining whether his degenerative joint disease of the left knee was attributable to his military service.  The Veteran related to the examiner that he injured his knee in service in or around 1953.  X-rays showed severe degenerative joint disease of both knees.  Noting that a review of the Veteran's STRs revealed no documentation of an injury to the left knee as described by the Veteran, the examiner stated that it would require speculation in order to relate the Veteran's current condition to the reported injury.  

In a November 2010 addendum, the examiner considered the Veteran's specific assertions regarding his in-service injury to his left knee and opined that the Veteran's left knee degenerative joint disease was not caused by kneeling, carrying heavy loads, or hitting his knee during a fall.  The examiner stated that it was more likely than not that the Veteran's left knee degenerative joint disease was due to the effects of aging, musculoskeletal deconditioning, and a genetic predisposition to developing arthritis.  The examiner based this opinion on the fact that the Veteran also had severe degenerative joint disease of the right knee and on the objective findings of numerous studies in which it was noted that advanced age is one of the strongest risk factors associated with the development of osteoarthritis.  

The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons stated in his November 2010 addendum.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, in concluding that the Veteran's left knee degenerative joint disease was not related to a period of active military service.  The Board finds that, in light of the medical treatment records first showing degenerative joint disease in October 2003 and the VA examiner's opinion, there is no basis to establish service connection for degenerative joint disease of the left knee, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for left knee degenerative joint disease is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he hurt his knee in service and has had pain since that time, VA treatment records show treatment for a variety of symptoms and problems both before and after he was diagnosed as having bilateral degenerative joint disease, with no indication that the Veteran had complained of knee pain.  Indeed, an October 2005 preventative health screening note stated that the Veteran's chief complaint was back pain and pain in the front of his right thigh.  Further, during his May 1957 reenlistment examination, the Veteran denied having any significant serious symptoms, illnesses, or injuries.  He also denied having problems related to his knees.  Thus, the Board finds that although the Veteran is competent to report on pain since his asserted 1953 injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced continuity of symptomatology since active military service.  Such evidence leads the Board to conclude that the Veteran's allegation of continuity of problems since service is not credible.

As to any contention by the Veteran that because he injured his left knee in service, his current left knee degenerative joint disease must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his degenerative joint disease of the left knee, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in November 2003.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  The Board finds that this letter satisfies the aforementioned Quartuccio notice requirements

The Board notes that Court's decision in Dingess, supra, was issued three years after the Veteran's initial claim.  Thus, the November 2003 letter did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  However, in July 2006, the RO sent to the Veteran a letter that included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  Thereafter, the Veteran's claim was several times re-adjudicated.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2003 and July 2006 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, service personnel records, VA outpatient treatment records, VA examination reports, and statements from the Veteran.  The Veteran elected to not have a hearing in his case.  

In October 2009, the RO afforded the Veteran a VA examination.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  X-rays were also taken.  The examiner recorded the Veteran's subjective complaints related to his disability, as well as the Veteran's account of his in-service injury.  In November 2010, the RO sought an addendum to the October 2009 examination report.  In his addendum, as requested, the examiner opined as to the whether or not the Veteran's degenerative joint disease of the left knee was related to service.  The examination report and addendum contains sufficient evidence by which to evaluate the Veteran's claim for service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

ORDER

Service connection for degenerative joint disease of the left knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


